EXHIBIT 10.24


NMI HOLDINGS, INC.
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(FOR EXECUTIVE OFFICERS/EMPLOYEES)


THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of [•], ______ (the
“Grant Date”), is made by and between NMI Holdings, Inc., a Delaware corporation
(the “Company”), and [NAME] (“Participant”).
WHEREAS, the Company has adopted the NMI Holdings, Inc. Amended and Restated
2014 Omnibus Incentive Plan (the “Plan”), pursuant to which nonqualified stock
options may be granted to purchase shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant Participant nonqualified stock options
on the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Stock Option.
(a)Grant. The Company hereby grants to Participant a nonqualified stock option
(the “Stock Option” and any portion thereof, the “Stock Options”) to purchase
[•] shares of Common Stock (such shares of Common Stock, the “Shares”), on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan. The Stock Option is not intended to qualify as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code (the
“Code”).
(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
2.Stock Option; Exercise Price.
(a)Exercise Price. The exercise price, being the price at which Participant
shall be entitled to purchase the Shares upon the exercise of all or any of the
Stock Options, shall be $[•] per Share (the “Exercise Price”).
(b)Payment of the Exercise Price. The Stock Option may be exercised only by
written notice, substantially in the form provided by the Company, delivered in
person or by mail in accordance with Section 10(c) hereof and accompanied by
payment of the Exercise Price. The Exercise Price shall be payable in cash, or,
to the extent approved by the Committee, by any of the other methods permitted
under Section 5(g) of the Plan.
3.Vesting. Except as may otherwise be provided herein, the Stock Option shall
become vested (any Stock Options that shall have become non-forfeitable pursuant
to this Section 3, the “Vested Options”) and exercisable according to the
following provisions, subject to Participant’s continued employment with the
Company as of any such date:
(a)General Vesting. (i) One-third of the Stock Options (rounded down to the
nearest whole Share) shall become Vested Options and shall become exercisable on
the first anniversary of the Grant Date, (ii) one-third of the Stock Options
(rounded down to the nearest whole Share) shall become Vested Options and shall
become exercisable on the second anniversary of the Grant Date and (iii) the
remainder of the Stock Options shall become Vested Options and shall become
exercisable on the third anniversary of the Grant Date, in the case of each of
clauses (i), (ii) and (iii), subject to Participant not having incurred a
Termination of Employment prior to the applicable vesting date.
(b)Termination of Employment. Except as provided in the immediately following
sentence, in the event that Participant incurs a Termination of Employment, any
Stock Options that have not theretofore become Vested Options (such Stock
Options, the “Unvested Options”) shall be forfeited by Participant without
consideration therefor. Notwithstanding the foregoing, in the event Participant
incurs a Termination of


1

--------------------------------------------------------------------------------

EXHIBIT 10.24


Employment(i) as a result of termination by the Company or its Affiliate without
Cause, subject to Participant having served as an employee of the Company or its
Affiliate for at least one year, or (ii) due to Participant’s death or
Disability, any Unvested Options that are outstanding immediately prior to such
Termination of Employment and that would have vested on the next vesting date
shall vest pro-rata as of the date of the Participant’s Termination of
Employment with the number of Unvested Options vesting to be determined by
multiplying the number of Unvested Options that would have vested on the next
vesting date by a fraction, the numerator of which is the number of days between
the prior vesting date (or Grant Date if no vesting date occurred prior to
Participant’s Termination of Employment) and the date of Participant’s
Termination of Employment and the denominator of which is 365.
4.
Termination.

(a)The Stock Option shall automatically terminate and shall become null and
void, be unexercisable and be of no further force and effect upon the earliest
of:
(i)the tenth anniversary of the Grant Date;
(ii)the first anniversary following Participant’s Termination of Employment, in
the case of a Termination of Employment due to death or Disability;
(iii)the 90th day following Participant’s Termination of Employment in the case
of a Termination of Employment without Cause;
(iv)the 30th day following Participant’s Termination of Employment in the case
of a Termination of Employment by the Participant for any reason; and
(v)the day of Participant’s Termination of Employment in the case of a
Termination of Employment for Cause.
(b)Notwithstanding the provisions of Section 4(a) to the contrary, in the event
of Participant’s Termination of Employment for any reason (other than due to a
Termination of Employment for Cause) during the two-year period following a
Change in Control, the Stock Option shall remain outstanding and exercisable
until the earlier of (i) the tenth anniversary of the Grant Date and (ii) the
fifth anniversary of such Termination of Employment.
(c)Except as otherwise provided in the Plan and Section 3(b) of this Agreement,
upon a Termination of Employment for any reason, any Unvested Options shall
immediately terminate and be forfeited on the date the Termination of Employment
occurs.
5.Compliance with Legal Requirements. The grant and exercise of the Stock
Option, the delivery of Shares upon exercise and any other obligations of the
Company under this Agreement shall be subject to all applicable federal and
state laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Committee, in its sole discretion,
may postpone the issuance or delivery of Shares as the Committee may consider
appropriate and may require Participant to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of the Shares in compliance with applicable laws, rules and
regulations.
6.Transferability. The Stock Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, its Subsidiaries or Affiliates;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
7.Adjustment. Upon any event described in Section 3(d) of the Plan occurring
after the Grant Date, the adjustment provisions as provided for under Section
3(d) of the Plan shall apply to the Stock Option.
8.Change in Control. In the event of a Change in Control of the Company
occurring after the Grant Date, any outstanding Stock Options that are not then
Vested Options shall become fully vested and exercisable immediately upon the
occurrence of such Change in Control.
9.Tax Withholding. As a condition to exercising the Stock Option, in whole or in
part, Participant will pay to the Company, or, to the extent approved by the
Committee, make provisions satisfactory to the Company for payment of any
federal, state or local tax in respect of the exercise or the transfer of the
Shares pursuant to Section 15(d) of the Plan.


2

--------------------------------------------------------------------------------

EXHIBIT 10.24


10.Miscellaneous.
(a)Confidentiality of this Agreement. Participant agrees to keep confidential
the terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.
(b)Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Stock Option granted thereunder;
provided that any such waiver or amendment that would materially impair the
rights of any Participant or any holder or beneficiary of any Stock Option
granted hereunder shall not to that extent be effective without the consent of
Participant. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.
(c)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
if to the Company:


NMI Holdings, Inc.
2100 Powell Street, 12th Floor
Emeryville, CA 94608
Attention: General Counsel


if to Participant: at the address last on the records of the Company.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile or e-mail.
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(e)No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which is
hereby expressly reserved, to remove, terminate or discharge Participant at any
time for any reason whatsoever.
(f)Beneficiary. Participant may file with the Company a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company. The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his spouse or, if Participant is unmarried at
the time of death, his estate.
(g)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of Participant and
the beneficiaries, executors, administrators, heirs and successors of
Participant.
(h)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.
(i)Bound by the Plan. By signing this Agreement, Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.


3

--------------------------------------------------------------------------------

EXHIBIT 10.24


(j)Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(k)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction and
shall not constitute a part of this Agreement.
(l)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
























































[Remainder of page intentionally left blank; signature page to follow]






4

--------------------------------------------------------------------------------

EXHIBIT 10.24


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


NMI HOLDINGS, INC.






________________________________
By:        
Title:    






PARTICIPANT




____________________________________




























































[Signature Page to Nonqualified Stock Option Agreement for Executive
Officers/Employees]




5